             Case 4:19-cv-01751-DMR Document 50-1 Filed 09/12/19 Page 1 of 2




 1 Michael S. Kwun (SBN 198945)
   mkwun@kblfirm.com
 2
   Nicholas A. Roethlisberger (SBN 280497)
 3 nroethlisberger@kblfirm.com
   KWUN BHANSALI LAZARUS LLP
 4 555 Montgomery St., Suite 750
   San Francisco, CA 94111
 5 Tel: (415) 630-2350
 6 Fax: (415) 367-1539
 7 Ben Rosenfeld (SBN 203845)
   ben.rosenfeld@comcast.net
 8 ATTORNEY AT LAW
   3330 Geary Blvd., 3rd Floor East
 9 San Francisco, CA 94118
10 Tel: (415) 285-8091
   Fax: (415) 285-8092
11
   Attorneys for Defendant
12 ISIS AGORA LOVECRUFT
13
                                   UNITED STATES DISTRICT COURT
14                               NORTHERN DISTRICT OF CALIFORNIA
                                        OAKLAND DIVISION
15
16 PETER TODD, an individual,                           Case No.: 4:19-cv-01751-DMR
17                  Plaintiff,                          DECLARATION OF DEFENDANT’S
                                                        COUNSEL BEN ROSENFELD IN
18 vs.
                                                        SUPPORT OF SUPPLEMENTAL BRIEF
19 SIS AGORA LOVECRUFT, an individual,                  RE ANTI-SLAPP MOTION

20                  Defendant.
21
22
23
            I, Ben Rosenfeld, hereby declare:
24
            1.      I am an individual, over the age of 18, and co-counsel for Defendant Isis Agora
25
     Lovecruft in the above-entitled action. If called as a witness, I could and would testify
26
     competently as follows.
27
                       DECLARATION OF DEFENDANT’S COUNSEL BEN ROSENFELD
28                    IN SUPPORT OF SUPPLEMENTAL BRIEF RE ANTI-SLAPP MOTION
                                      (No. 4:19-cv-01751-DMR) - 1
            Case 4:19-cv-01751-DMR Document 50-1 Filed 09/12/19 Page 2 of 2




 1          2.     Exhibit 1, hereto contains true and correct excerpts of the reporter’s transcript of
 2 the August 22, 2019 hearing in this matter.
 3          3.     I swear under penalty of perjury that the foregoing is true and correct, except as to
 4 any information stated on information and belief, and as to such information, I believe that it is
 5 true.
 6          Sworn and subscribed to at Honolulu, Hawaii:
 7
            Dated: September 12, 2019             s/ Ben Rosenfeld
 8
                                                  Ben Rosenfeld, Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27
                       DECLARATION OF DEFENDANT’S COUNSEL BEN ROSENFELD
28                    IN SUPPORT OF SUPPLEMENTAL BRIEF RE ANTI-SLAPP MOTION
                                      (No. 4:19-cv-01751-DMR) - 2
